824 F.2d 979
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Bayer AKTIENGESELLSCHAFT, f/k/a Farbenfabriken BayerAktiengesellschaft, Plaintiff-Appellant,v.RESEARCH CORP., Defendant-Appellee.
Appeal No. 87-1122.
United States Court of Appeals, Federal Circuit.
June 11, 1987.

Before MARKEY, Chief Judge, FRIEDMAN, Circuit Judge, and BENNETT, Senior Circuit Judge.
PER CURIAM.

DECISION

1
We have no reason to disagree with the conclusion of the United States District Court for the District of Columbia, Civil Action No. 85-2623, upholding the decision of the Patent and Trademark Office Board of Patent Appeals and Interferences awarding priority to Research Corp. in Interference No. 101,024.  Accordingly, the decision of that court granting Research Corp.'s motion for summary judgment is affirmed.    Research Corp.'s request for attorney fees, on the ground that this appeal is frivolous, is denied.